      Case 1:12-cv-04828-KPF-JCF Document 415 Filed 04/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------- X
                                                               :
 A.V.E.L.A., INC.,                                             :
                                                               :
                                                   Plaintiff, :
                                                               :
                       v.                                      :
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC, et al., :
                                                               :
                                               Defendants. :
 ------------------------------------------------------------- X
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
                                                               :
                                        Counterclaimant, :
                                                               :
                       v.
                                                               :
                                                               :
 A.V.E.L.A., INC.,
                                                               :   12 Civ. 4828 (KPF)
                                                               :
                                     Counter-Defendant,
                                                               :        ORDER
                                                               :
 LEO VALENCIA, IPL, INC.,
                                                               :
 X ONE X MOVIE ARCHIVES INC.,
                                                               :
 V. INTERNATIONAL FINE ARTS PUBLISHING,
                                                               :
 INC.,
                                                               :
                                                               :
                                Third-Party Defendants.
                                                               :
 ------------------------------------------------------------- X
                                                               :
 X ONE X MOVIE ARCHIVES INC.,                                  :
 V. INTERNATIONAL FINE ARTS PUBLISHING,                        :
 INC.,                                                         :
                                                               :
                                       Counterclaimants,
                                                               :
                       v.
                                                               :
 THE ESTATE OF MARILYN MONROE, LLC,                            :
 AUTHENTIC BRANDS GROUP, LLC, JAMES                            :
 SALTER.                                                       :
                                                               :
                                    Counter-Defendants. :
                                                               :
 ------------------------------------------------------------- X
     Case 1:12-cv-04828-KPF-JCF Document 415 Filed 04/03/19 Page 2 of 2



KATHERINE POLK FAILLA, District Judge:

      On March 4, 2019, V. International Fine Arts Publishing, Inc, A.V.E.L.A.,

X One X Movie Archives, Inc., and Leo Valencia (collectively, the “AVELA

Parties”) moved for the Court to certify its opinion and order of January 30,

2019, for an interlocutory appeal. (Dkt. #401). The Estate of Marilyn Monroe,

LCC, Authentic Brands Group, LLC, and James Salter (collectively, the “Estate

Parties”) opposed this motion and filed their opposition on March 13, 2019.

(Dkt. #403). The AVELA Parties filed a reply on March 20, 2019. (Dkt. #404).

Separately, on March 27, 2019, the Estate Parties filed a motion for an order

requiring the AVELA Parties to post a bond in the amount of at least

$2,400,000 as security for the Estate Parties’ costs and attorneys’ fees. (Dkt.

#408).

      The Court wishes to resolve these issues expeditiously in advance of trial.

The AVELA Parties are ORDERED to file their opposition, if any, to the Estate

Parties’ motion for a bond order on or before April 12, 2019. The Court

ORDERS the parties to appear for a hearing on these issues on May 3, 2019,

at 10:30 a.m., in Courtroom 618 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.

      SO ORDERED.

Dated:      April 2, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        2
